This action was brought to recover of the defendant, the amount of two non-negotiable notes of seventy-five dollars each, upon the following facts: One William Ryan made the notes payable to the defendant by name, and the defendant transferred the notes to the plaintiff for value, and indorsed them over by writing his name upon the back. The notes were not presented for payment when they fell due, nor was any notice of non-payment given to the defendant, and the only question in the case is whether the plaintiffs are entitled upon these facts to recover of the defendant the amount of the notes. The case of Richard's Ex'r
v. Warring (1 Keyes R., 575), is an authority in point, and decides the very question in favor of the plaintiffs. The case holds that the holder may overwrite the indorsers name with a contract of guaranty, or as maker of the note. That case must be regarded as controlling, even should we think the reasons assigned for the decision unsatisfactory. The judgment of the Supreme Court must be reversed and a new trial granted, with costs, to abide the event. *Page 493 
[EDITORS' NOTE:  THIS PAGE CONTAINED A REPORTERS NOTE.] *Page 494 
[EDITORS' NOTE:  THIS PAGE CONTAINED A REPORTERS NOTE.] *Page 495 
[EDITORS' NOTE:  THIS PAGE CONTAINED A REPORTERS NOTE.] *Page 496